Citation Nr: 0721905	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to a separate disability 
rating for antiphospholipid antibody syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1999 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The veteran's original claim of entitlement to a separate 
disability rating for antiphospholipid antibody syndrome was 
denied by means of May 2002 and June 2003 rating decisions.  
The veteran presented a timely notice of a disagreement and a 
June 2003 statement of the case was accordingly issued.  The 
veteran's VA Form 9 was not received until October 2003.   
Accordingly, his VA Form 9 was untimely, and the May 2002 and 
subsequent June 2003 rating decisions are final.  The October 
2003 VA Form 9 is construed as an attempt to reopen the 
previously denied claim of entitlement to a separate 
disability rating for antiphospholipid antibody syndrome.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for a separate rating for antiphospholipid antibody 
syndrome.




FINDINGS OF FACT

1.  In May 2002, the RO held that service connection was 
warranted for antiphospholipid antibody syndrome with deep 
vein thrombosis and varicose veins, left lower extremity, and 
mild sensory paresthesia on the medial aspect of the left 
leg.  The veteran presented a timely notice of disagreement 
alleging that she was entitled to a separate disability 
rating for her antiphospholipid antibody syndrome.

2.  In June 2003, the RO held that separate disabilities were 
warranted for the veteran's left leg deep vein thrombosis, 
status post varicose vein stripping, with antiphospholipid 
antibody syndrome, as well as, for impairment of the internal 
sapheous nerve of the left leg, status post varicose vein 
stripping.  

3.  Evidence received since the May 2002 and June 2003 rating 
decisions includes evidence not of record at the time of the 
decisions that tends to raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's antiphospholipid antibody syndrome does not 
warrant a separate disability rating.



CONCLUSIONS OF LAW

1.  The RO's May 2002 and June 2003 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for a separate disability rating for antiphospholipid 
antibody syndrome.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for a separate disability rating for 
antiphospholipid antibody syndrome have not been met.  38 
U.S.C.A. § (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2004 letter, with respect to the 
claim of entitlement to a separate rating.  The Board does 
observe that the veteran was not informed of the requirement 
to submit new and material evidence; however, such a 
deficiency is not prejudicial by virtue of the Board's 
reopening the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2004, prior to 
the adjudication of the matter in March 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from United 
Medical Center and Poudre Valley Cancer Center, and a VA 
examination report dated in January 2002.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the January 2004 VCAA 
letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108. 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in October 2003), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In the case at hand, in May 2002, the RO held that service 
connection was warranted for antiphospholipid antibody 
syndrome with deep vein thrombosis and varicose veins, left 
lower extremity, and mild sensory paresthesia on the medial 
aspect of the left leg.  The veteran submitted a notice of 
disagreement with the May 2002 rating action alleging that 
she should be entitled to a separate disability rating 
specifically for her antiphospholipid antibody syndrome.  The 
RO revisited the matter and in June 2003 rating decisions 
held that separate ratings were warranted for her left leg 
deep vein thrombosis, status post varicose vein stripping; 
and the impairment of the internal sapheous nerve of the left 
leg, status post varicose vein stripping.  The veteran did 
not perfect her appeal in timely fashion and it, therefore, 
became final.

In October 2003, the veteran attempted to reopen her claim of 
entitlement to a separate rating for antiphospholipid 
antibody syndrome.  In support of her claim, she submitted a 
September 2003 statement from a VA treatment provider who 
indicated that the veteran's antiphospholipid antibody 
syndrome was a totally different disability from her varicose 
veins.  In light of this opinion, the Board finds that this 
evidence is neither cumulative nor redundant of the evidence 
previously of record.  Moreover, the new evidence raises a 
reasonable possibility of substantiating the veteran's claim.  
The Board notes that, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, 
new and material evidence has been presented and reopening of 
the claim is in order.

The Board will now address whether the veteran is entitled to 
a separate disability rating for antiphospholipid antibody 
syndrome.  A review of the record, however, fails to reveal 
entitlement to a separate disability rating for 
antiphospholipid antibody syndrome.  As noted, disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation, however, of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several Diagnostic Codes.  The critical element in 
permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

As noted separate ratings are currently in effect for various 
manifestations arising from the veteran's single disease 
entity.  Specifically, a separate rating is in effect for 
left leg deep vein thrombosis and left leg impairment of the 
saphenous nerve, as due to the veteran's antiphospholipid 
antibody syndrome. The veteran is also in receipt of a 
separate rating for migraines, which resulted from the 
medication used to treat her antiphospholipid antibody 
syndrome.

If the veteran were to receive a separate disability rating 
for his antiphospholipid antibody syndrome the applicable 
Diagnostic Code would be Diagnostic Code 7121 for post-
phlebitic syndrome.  Under Diagnostic Code 7121, a 10 percent 
evaluation requires intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking with symptoms relieved by elevation of the extremity 
or compression hosiery.  Persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema warrants a 20 percent 
evaluation.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is 
warranted.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  38 C.F.R. § 4.104 (2006). 

As noted, however, service connection is already in effect 
for the veteran's left leg deep vein thrombosis, status post 
varicose vein stripping, with antiphospholipid antibody 
syndrome, which has been rated as 20 percent disabling under 
Diagnostic Code 7120 that addresses varicose veins.  A 
noncompensable rating is assigned where there are 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating is warranted for varicose veins with 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is assigned where there is persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating corresponds to when there is persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  The 
maximum available rating of a 100 percent rating is assigned 
when there is massive board-like edema with constant pain at 
rest.  See 38 C.F.R. § 4.104, DC 7120.

The Board notes that the ratings criteria of DC 7121 for 
post-phlebitic syndrome are identical to those in DC 7120 for 
varicose veins.   The record does not indicate nor has the 
veteran specifically alleged that her antiphospholipid 
antibody syndrome has resulted in any other disability that 
would warrant a separate disability rating.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14. Moreover, no other Diagnostic Code 
addresses the symptomatology closely enough to merit 
discussion.   The Board concludes that a separate disability 
rating is not warranted for the veteran's antiphospholipid 
antibody syndrome.  

Thus, a separate disability rating for antiphospholipid 
antibody syndrome would be based on the same manifestations 
which are currently associated with the already service-
connected disabilities and would violate the rule against 
pyramiding.

In conclusion, the preponderance of the evidence is against a 
separate rating for antiphospholipid antibody syndrome.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 3.303 (2006).


ORDER

New and material evidence having been presented, the claim of 
entitlement to a separate rating for antiphospholipid 
antibody syndrome is reopened and the appeal is granted to 
this extent only.

A separate rating for antiphospholipid antibody syndrome is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


